Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   Applicant’s amendments and remarks filed 4/20/22 are acknowledged.  

2.   Applicant is reminded of the election of a B-domain deleted FVIII and a human who has developed an inhibitor against FVIII. 

Claims 1, 3, 6-13, 17, 18, 24, and newly added Claims 25-37, are under examination.

3.  REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES:
Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF.

Required response - Applicant must provide:

A "Sequence Listing" part of the disclosure, as described above in item 1); together with
An amendment specifically directing its entry into the application; 
A statement that the "Sequence Listing" includes no new matter; and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the "Legal Framework." 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above,  Applicant must also provide:
A CRF; and
A statement according to item 2) b) or c) above. 
If applicant desires the CRF in this application to be identical with the CRF of another application on file in the U.S. Patent and Trademark Office, such request in accordance with 37 CFR 1.821(e) may be submitted in lieu of a new CRF (form PTO/SB/93 may be used for this purpose).
 
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because the application does not contain a statement that the CRF is identical to the "Sequence Listing" part of the disclosure, as described above in item 1), as required by 37 CFR 1.821(f) or the "Legal Framework."

Required response - Applicant must provide such statement.

Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.

Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.  

Specific deficiency – The "Sequence Listing" has not been entered into the application because the required statement of no new matter is missing. See 37 CFR 1.825(a).


Required response – Applicant must provide:
A proper statement of no new matter.

Specific deficiency – The size of the "Sequence Listing" has not been described in bytes as is required

Required response – Applicant must provide:
The size of the Sequence Listing in bytes.

Note the amino acid sequence at page 71 of the specification.

Applicant has improperly attempted to remove the sequence at page 71 by amendment.  Applicant may petition to have the sequence requirement waived, but applicant cannot simply amend a sequence out of the specification.  See U.S. Patent Application No. 15/705,079.

4.   The specification is objected to:
A) Random words are improperly capitalized throughout the specification, e.g., “Factor” at page 1 and throughout the specification, “Extended Half Life” at page 88, etc.  This list is not exhaustive.  Applicant is required to identify and correct all improperly capitalized words.

Applicant has simply ignored this requirement.  

5.   In view of applicant’s amendment the objections to the claims have been withdrawn.

6.   In view of applicant’s amendments the previous rejections under 35 U.S.C. 112(b), part B), 35 U.S.C. 112(d), 35 U.S.C. 102(a)(1), 35 U.S.C. 103, and obviousness-type double patenting as being unpatentable over at least Claims 10-15 of U.S. Patent Application No. 16/463,748 have been withdrawn.

7.   The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.   Claims 1, 3, 6-13, 17, 18, 24, and newly added Claims 25-37, stand/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
A) Claim 1 recites a method of, “…administering a tapering regimen…”, said “tapering regimen”, however, is only vaguely described in the specification by a few examples that are clearly in no way defining or limiting.  Accordingly, the claim is considered to be vague and indefinite, the metes and bounds of which cannot be determined.
 
Applicant’s arguments filed 4/20/22 have been fully considered but are not found persuasive.  Applicant argues that the term is defined as a regimen wherein the dose is tapered.

Said circular definition hardly defines the metes and bounds of the claims.  Situations might arise such as one wherein the ITI is discontinued, but started again years later with a lower dose.  In another situation the dosage might be constant, but again some time later a lower dose is administered.  It is unclear whether or not such hypothetical situations would be encompassed by the claims.

Applicant cites Nemes and Pitlik (2000).

The reference has not been provided and, thus, cannot be considered.

9.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).

	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

10.  Claims 1, 3, 6-13, 17, 18, 24, and newly added Claims 25-37, stand/are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over at least Claims 1, 5, 12, 58, and 115-118 of U.S. Patent Application No. 16/270,302.

Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the ‘302 application encompass the administration of a B-domain deleted FVIII-Fc fusion protein (by the definition of FVIII-Fc to encompass said deletion) to a human with hemophilia.  The tapering of a drug when it is no longer needed, e.g., after the induction of immune tolerance, would have been obvious to the ordinarily skilled artisan at the time of filing if for no other reason than to save the expense.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Applicant’s arguments filed 4/20/22 have been fully considered but are not found persuasive.  Applicant argues that the new timing and dosage limitations overcome the rejection.

First note that the dosage ranges overlap.  Second, timing alone is not enough to render the claims patentably distinct:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
See also, MPEP 2144.05.II. wherein it is taught:
“…that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” 

11.  Claims 1, 3, 6-13, 17, 18, 24, and newly added Claims 25-37, stand/are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over at least Claim 25 of U.S. Patent No. 10,881,742.

Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the ‘742 patent encompass the administration of a B-domain deleted FVIII-Fc fusion protein (by the definition of FVIII-Fc to encompass said deletion) to a human with hemophilia.  The tapering of a drug when it is no longer needed, e.g., after the induction of immune tolerance, would have been obvious to the ordinarily skilled artisan at the time of filing if for no other reason than to save the expense.

Applicant’s arguments filed 4/20/22 have been fully considered but are not found persuasive.  Applicant argues that the new timing and dosage limitations overcome the rejection.

Timing and dosage alone are not enough to render the claims patentably distinct:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
See also, MPEP 2144.05.II. wherein it is taught:
“…that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” 

12.  The following rejection was necessitated by Applicant’s amendment.

13.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.  Claims 1, 3, 6-13, 17, 18, 24, and newly added Claims 25-37, are rejected under 35 U.S.C. 103(a) as being unpatentable over Malec et al. (2015, IDS) in view of Kempton and white (2009).

Malec et al. teach:
1. (Currently Amended) A method for inducing immune tolerance to factor VII (FVII) in a human with hemophilia, the method comprising administering to a human subject who has hemophilia A in need thereof a chimeric protein comprising a FVIII and an Fc region (FVIII-Fc), wherein:
(1) between 85 IU/kg and 300 IU/kg of the chimeric protein is administered to the human for a period sufficient to induce immune tolerance, and
(2) following induction of immune tolerance, administering a tapering regimen of the chimeric protein to the human; and
(3) following the tapering regimen, a prophylactic dose of the chimeric protein is administered to the human.

3. (Currently Amended) The method of claim 1, wherein the human failed to respond to one or more previous immune tolerance therapy against Factor VHT (FVIII[[)]].

6. (Currently Amended) The method of claim 1, wherein the immune tolerance is observed when titer of inhibitory antibodies in the human is less than about 0.6 Bethesda units (BU). 

7. (Previously Presented) The method of claim 1, wherein the tapering regimen comprises administering a tapering dose of about 50 IU/kg to about 100 IU/kg of the chimeric protein.

8. (Previously Presented) The method of claim 7, wherein the tapering dose is administered once a day, once every other day, or three times every week.

9. (Previously Presented) The method of claim 7, wherein the tapering dose is administered for at least about 1 week, at least about 2 weeks, at least about 3 weeks, at least about 4 weeks, at least about 5 weeks, at least about 6 weeks, at least about 7 weeks, at least about 8 weeks, at least about 9 weeks, at least about 10 weeks, at least about 11 weeks, at least about 12 weeks, at least about 13 weeks, at least about 14 weeks, at least about 15 weeks, at least about 16 weeks, at least about 17 weeks, at least about 18 weeks, at least about 19 weeks, at least about 20 weeks, at least about 21 weeks, at least about 22 weeks, at least about 23 weeks, at least about 24 weeks, at least about 25 weeks, at least about 26 weeks, at least about 27 weeks, at least about 28 weeks, at least about 29 weeks, at least about 30 weeks, at least about 31 weeks, or at least about 32 weeks.

12. (Previously Presented) The method of claim 1, further comprising administering a prophylactic dose of the chimeric protein following the tapering regimen.

13. (Previously Presented) The method of claim 1, wherein time to immune tolerance is less than about 24 weeks, less than about 23 weeks, less than about 22 weeks, less than about 21 weeks, less than about 20 weeks, less than about 19 weeks, less than about 18 weeks, less than about 17 weeks, less than about 16 weeks, less than about 15 weeks, less than about 14 weeks, less than about 13 weeks, less than about 12 weeks, less than about 11 weeks, less than about 10 weeks, less than about 9 weeks, less than about 8 weeks, less than about 7 weeks, less than about 6 weeks, less than about 5 weeks, less than about 4 weeks, less than about 3 weeks, less than about 2 weeks, or less than about 1 week.

17. (Previously Presented) The method of claim 3, wherein the immune tolerance is observed when titer of inhibitory antibodies in the human is less than about 0.6 Bethesda Units (BU).

18. (Previously Presented) The method of claim 3, wherein time to immune tolerance is less than about 24 weeks, less than about 23 weeks, less than about 22 weeks, less than about 21 weeks, less than about 20 weeks, less than about 19 weeks, less than about 18 weeks, less than about 17 weeks, less than about 16 weeks, less than about 15 weeks, less than about 14 weeks, less than about 13 weeks, less than about 12 weeks, less than about 11 weeks, less than about 10 weeks, less than about 9 weeks, less than about 8 weeks, less than about 7 weeks, less than about 6 weeks, less than about 5 weeks, less than about 4 weeks, less than about 3 weeks, less than about 2 weeks, or less than about 1 week.

24. (New) The method of claim 5, wherein the clotting factor of the FVIII-Fc comprises a B domain deleted FVIII.

See the entire document.  Note that Eloctate® comprises a B domain deleted FVIII-Fc.

The reference differs from the claimed invention in that it does not teach the daily administration of ITI therapy.

Kempton and White teach the daily administration of ITI therapy.  The reference further teaches that daily dosage is a preferred therapy (see particularly, page 15, column 1). The reference further teaches attempts at inducing tolerance employing the Malmo protocol and immunosuppressants (see particularly, page 15, column 2).

Accordingly, it would have been prima facie obvious to the ordinarily skilled artisan at the time of filing to employ the preferred daily dosage therapy of Kempton and White.  The reference further differs from the claimed invention in that it does not specifically teach the limitations of Claims 10 and 11. However, Claims 10 and 11 comprise only the routine optimization of the claimed method which would have fallen well within the purview of the ordinarily skilled artisan at the time of filing.  Regarding the limitations of newly added Claims 25-27, 30, 32, 35-37, at the time of filing it would have been obvious to treat any subjects of the recited at risk patient groups with the ITI of the claims to reduce their risk.  Likewise it would have been obvious to treat the at risk patients of Claims 28 and 29, i.e., patients whom had failed to become tolerant employing the Malmo protocol or immunosuppressants.  Regarding the limitations of newly added claims 33 and 34, said limitations comprise only the routine optimization of the claimed method which would have fallen well within the purview of the ordinarily skilled artisan at the time of filing. 

Applicant’s arguments filed 4/20/22 have been fully considered but are not found persuasive.  Applicant argues that the method of the instant claims is surprising and non-obvious in view of two newly submitted references.

First, the reference of Appendix B is illegible and cannot be considered.  Regarding the reference of Appendix A, applicant simply states:
	“See also Appendix A at slides 7, 8, 11, and 12”.   

It is unclear what the examiner is supposed to see there that would render the claimed method non-obvious.

15.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.  Claim 31 is rejected under 35 U.S.C. 103(a) as being unpatentable over Malec et al. (2015, IDS) in view of Kempton and White (2009), as applied to Claims 1, 3, 6-13, 17, 18, 24-37, in further view of U.S. Patent Application Publication 2014/0370035.

The teachings of the combined reference differ from the claimed invention only in that they do not teach:
31. (New) The method of claim 30, wherein the inhibitor against FVIII developed in response to a recombinant or plasma-derived FVIII product selected from the group consisting of: ADVATE®, RECOMBINATE®, KOGENATE FS®, HELIXATE® FS, AFSTYLA®, XYNTHA/REFACTO AB®, HEMOFIL-M®, MONARC-M®, MONOCLATE-P®, HUMATE- P®, ALPHANATE®, KOATE-DVI®, and HYATE:C®.

The ‘035 patent teaches that subjects taking ADVATE®, RECOMBINATE®, KOGENATE FS®, HELIXATE® FS, XYNTHA/REFACTO AB®, HEMOFIL-M®, MONARC-M®, MONOCLATE-P®, HUMATE-P®, ALPHANATE®, KOATE-DVI®, and HYATE:C® are at risk of developing an inhibitory immune response.

It would have been prima facie obvious to the ordinarily skilled artisan at the time of filing to treat the subjects of the ‘035 patent with the method of the combined teachings of Malec and Kempton and White if said subjects had developed an inhibitory immune response to keep them from dying.

17.  The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

18.  Claims 1, 3, 6-13, 17, 18, 24, and newly added Claims 25-37 are rejected under 35 U.S.C. § 112(a) as the specification does not contain a written description of the claimed invention, in that the disclosure does not reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention at the time the application was filed.  This is a written description rejection for the introduction of NEW MATTER into the claims.

The specification and the claims as originally filed do not provide support for:
A) The new limitations of amended Claims 1 and 3, and 
B) The limitations of newly submitted Claims 25-37.

Applicant has failed to cite any support for the new limitations and none has been found.

19.  Claims 1, 3, 6-13, 17, 18, 24, and newly added Claims 25-37, are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over at least Claims 1, 3, 12, 13, and 18 of U.S. Patent Application No. 17/587,941.

Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the ‘941 application encompass the administration of a B-domain deleted FVIII-Fc fusion protein (by the definition of FVIII-Fc to encompass said deletion) to a human with hemophilia.  The tapering of a drug when it is no longer needed, e.g., after the induction of immune tolerance, would have been obvious to the ordinarily skilled artisan at the time of filing if for no other reason than to save the expense.  Note both overlapping dosage and timing ranges.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

20.  No claim is allowed. 

21.  Applicant's actions necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

22.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

23.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




G.R. Ewoldt, Ph.D., 5/26/22
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644